Citation Nr: 1617474	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-18 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for multiple malignant melanoma, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1966 to June 1969, with service in the Republic of Vietnam as a Light Weapons Infantryman.  See DD Form 214.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In December 2011, the Veteran and his wife testified at a Board hearing held before the undersigned Veterans Law Judge in Newark, New Jersey (a Travel Board hearing).  A transcript of the Board hearing has been associated with the record.

In December 2014, this matter was last before the Board, at which time it was remanded for further development.  At that time, the Board also denied the Veteran's claim for service connection of hypertension.


FINDINGS OF FACT

The Veteran's diagnosed multiple malignant melanoma is not causally or etiologically related to any disease, injury, or event in service, to include as due to herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for multiple melanoma, to include as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in March 2009.  

VA has obtained the Veteran's service treatment records, service personnel records and VA medical records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology of his melanoma, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a veteran served ninety days or more of active military service and malignant tumors become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303(b)  .

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

Soft-tissue sarcomas are deemed associated with herbicide exposure under VA law See 38 C.F.R. § 3.309(e).  Soft-tissue sarcomas shall be service connected if a Veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 

The term "soft- tissue sarcoma" includes the following: 1) Adult fibrosarcoma; 2) Dermatofibrosarcoma protuberans; 3) Malignant fibrous histiocytoma; 4) Liposarcoma; 5) Leiomyosarcoma; 6) Epithelioid leiomyosarcoma (malignant leiomyoblastoma); 7) Rhabdomyosarcoma; 8) Ectomesenchymoma; 9) Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 10) Proliferating (systemic) angioendotheliomatosis; 11) Malignant glomus tumor; 12) Malignant hemangiopericytoma; 13) Synovial sarcoma (malignant synovioma); 14) Malignant giant cell tumor of tendon sheath; 15) Malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; 16) Malignant mesenchymoma; 17) Malignant granular cell tumor; 18) Alveolar soft part sarcoma; 19) Epithelioid sarcoma; 20) Clear cell sarcoma of tendons and aponeuroses; 21) Extraskeletal Ewing's sarcoma; 22) Congenital and infantile fibrosarcoma; and 23) Malignant ganglioneuroma.  See 38 C.F.R. § 3.309(e), Note 1.

Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 (1996).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran served in Vietnam, and it is presumed that he had herbicide sun exposure.  The Veteran's service treatment records does not show treatment for a skin condition during service.  At entrance and separation examinations, the Veteran's skin was normal on clinical examination.  The June 1969 Report of Medical History shows that the Veteran reported a history of boils.  See December 1965 and June 1969 Reports of Medical Examination.  

The Veteran has testified and offered statements regarding a history of boils, including on the neck, during his service Vietnam.  The Veteran complained of a history of boils at discharge, despite the normal clinical findings.  See June 1969 Report of Medical History.  His skin complaints are consistent with his service.  38 U.S.C.A. § 1154(b).

A July 2004 VA skin examination report documents a provided history of boils in service.  Examination resulted in the assessment of numerous skin lesions, but no melanoma.  Subsequent VA records document skin complaints, and the excision of multiple melanomas beginning in 2009.  

In May 2012, the Veteran was afforded a VA examination of the skin.  The examiner indicated that the Veteran gave a history of malignant melanoma that was diagnosed the first time in 2008.  The Veteran indicated that since then he has been followed by a dermatologist.  The examiner indicated that the Veteran had multiple lesions and had wide excision and biopsy and was diagnosed as malignant melanoma in situ.  The veteran had two of them removed in the right posterior back,  one was removed in the left posterior shoulder, two were removed from the anterior chest on either side of the rib cage and one was removed in the right posterior knee.   The last one was about a year ago.  The examiner indicated that it has not metastasized.  There were no complaints other than just the scars.  The examiner indicated that the scars are well healed and not painful.  The examiner concluded that it is less likely than not related to exposure to Agent Orange.  The examiner noted that this disease was not subject to presumptive service connection under the herbicide provisions.  

In June 2015, in accordance with the Board's remand directives, the Veteran was afforded another VA examination of the skin to address his history of sun exposure in service.  Examination resulted in continued diagnosis of malignant melanoma.  The examiner concluded that the condition was less likely than not incurred, caused or attributable to service, noting sun sensitivity and race as risk factors.  The examiner found that the Veteran's sun exposure was limited in duration when compared with exposure following service.  

Initially, the Board notes that the presumptive regulations pertaining to service connection for chronic diseases (malignant tumors) and soft tissue sarcomas, i.e. those pertaining to presumptive service connection for exposure to herbicides, do not yield a positive outcome in this case.  Melanoma did not manifest until 2008, well after the first post-service year and there appears no evidence pertaining to melanoma within that period.  38 C.F.R. §§ 3.307, 3.309.  Moreover, he has not been assessed as having a soft tissue sarcoma subject to the herbicide regulations; malignant melanoma is not listed in the applicable regulation.  38 C.F.R. § 3.309(e), Note 1.  

Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the VA Secretary has determined that a presumption of service connection is not warranted for any disease not affirmatively named in the presumptive list, including skin cancer.  See 77 Fed. Reg. 47,924 (Aug. 10, 2012).  Based on the law, the Veteran cannot benefit from this section 3.309(e) presumption, regardless of whether he was exposed to herbicides in service.  Id.  This is so because melanoma is not on the list of presumptive conditions associated with exposure to Agent Orange or other herbicides.  Rather, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), and he is not.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Therefore, it cannot be presumed he has melanomas as a result of exposure to herbicide agents.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

As discussed above, although the Veteran's melanoma may not be presumed to be related to herbicide exposure pursuant to 38 C.F.R. § 3.309(e), he may still establish service connection on a direct basis.  See Combee, 34 F.3d at 1043.

The Board finds that the weight of the evidence, lay and medical, does not demonstrate that the currently diagnosed melanoma had its onset in service or is related to service.  The weight of the evidence does not demonstrate that melanoma manifested to a compensable degree within one year after discharge from service.  The service treatment records show that the Veteran reported a history of boils at the time of separation but also show that no skin condition, to include melanoma, as diagnosed as the time of separation from service.  The clinical evaluation of the skin was normal at the time of the separation examination.   Thus, the service treatment records provide contemporaneous evidence against a finding of chronic symptoms of such disorders during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

Furthermore, the weight of the evidence demonstrates that the first treatment for a skin condition until approximately 2004, when he was seen for complaints of skin lesions.  This was approximately 35 years following the Veteran's separation from service in 1969.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).

Finally, the Veteran is competent to report symptoms of skin cancer (melanoma) and skin disorders, and lay persons are competent to provide opinions on some medical issues.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the examiner's opinions, which consider the Veteran's history, are more probative than any opinion provided by the Veteran.  The examiners, as medical professionals, have experience, expertise, and education that the Veteran, as a layperson, is not shown to have.  As such, the VA examiner's opinions are more probative than any provided by the Veteran relating melanoma to service, including sun and herbicide exposure.  There are no otherwise competent opinions of record that address the etiology of the Veteran's skin cancer (melanoma).

The Board concludes that the preponderance of the evidence is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for multiple malignant melanoma, to include as due to exposure to herbicides, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


